 


110 HR 1658 IH: To amend the Great Sand Dunes National Park and Preserve Act of 2000 to explain the purpose and provide for the administration of the Baca National Wildlife Refuge.
U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1658 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2007 
Mr. Salazar introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To amend the Great Sand Dunes National Park and Preserve Act of 2000 to explain the purpose and provide for the administration of the Baca National Wildlife Refuge. 
 
 
1.Purpose and management of the Baca National Wildlife RefugeSection 6 of the Great Sand Dunes National Park and Preserve Act of 2000 (16 U.S.C. 410hhh–4) is amended— 
(1)in subsection (a)— 
(A)by striking (a) Establishment.—(1) When and inserting the following: 
 
(a)Establishment and purpose 
(1)Establishment 
(A)In generalWhen; 
(B)in paragraph (2), by striking (2) Such establishment and inserting the following: 
 
(B)Effective dateThe establishment of the refuge under subparagraph (A); and 
(C)by adding at the end the following: 
 
(2)PurposeThe purpose of the Baca National Wildlife Refuge shall be to restore, enhance, and maintain wetland, upland, riparian, and other habitats for native wildlife, plant, and fish species in the San Luis Valley.;  
(2)in subsection (c)— 
(A)by striking The Secretary and inserting the following: 
 
(1)In generalThe Secretary; and 
(B)by adding at the end the following: 
 
(2)RequirementsIn administering the Baca National Wildlife Refuge, the Secretary shall, to the maximum extent practicable— 
(A)emphasize migratory bird conservation; and 
(B)take into consideration the role of the Refuge in broader landscape conservation efforts.; and 
(3)in subsection (d)— 
(A)in paragraph (1), by striking and at the end; 
(B)in paragraph (2), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(3)use decreed water rights on the Refuge in approximately the same manner that the water rights have been used historically.. 
 
